Batchelder, J.,
dissenting: This appeal is a case of first impression, challenging the perjury statute, RSA chapter 641, insofar as it provides that “[w]hether a statement is material is a question of law to be determined by the court.” RSA 641:1, II. I believe that by requiring an essential element of the crime, “materiality”, to be determined by the court, the statute violates the defendants’ constitutional right to have the elements of the crime necessary to support a conviction determined by a jury. See State v. Goodwin, 118 N.H. 862, 869, 395 A.2d 1234, 1238 (1978); State v. LeClair, 118 N.H. 214, 221, 385 A.2d 831, 835 (1978).
Although only a minority of the jurisdictions hold that the issue of materiality is for a jury to determine, see, e.g., Commonwealth v. McDuffee, 379 Mass. 353, 398 N.E.2d 463 (1979); People v. Clemente, 285 App. Div. 258, 262, 136 N.Y.S.2d 202, 206 (1954), aff'd, 309 N.Y. 890, 131 N.E.2d 294 (1955), in my opinion, the minority’s approach is more consistent with our constitutional right to trial by jury. See N.H. Const. pt. I, art. 15; State v. Goodwin, 118 N.H. at 869, 395 A.2d at 1238; U.S. Const. amend. VI.
The New Mexico Court of Appeals, in commenting on the New York perjury statute, points to a distinction in perjury statutes generally which bears upon this case.
“New York provides for two degrees of perjury. If the falsity is material the defendant may be found guilty of first degree perjury, a felony. If the falsity is not material the defendant may be found guilty of second degree perjury, a misdemeanor. Under these circumstances it is clear that materiality is a jury question since the determination of that issue determines the crime and the punishment.”
State v. Gallegos, 644 P.2d 545, 546 (N.M. Ct. App. 1982). The presence or absence of the element of “materiality” in the New Hampshire statute marks the distinction between the class B felony of perjury and the misdemeanor of false swearing.
Because I believe the constitutional safeguard for defendants to have their cases heard by juries is of overriding importance, compared to the provisions in RSA chapter 641 relegating the determi*619nation of materiality to the court, I respectfully dissent, believing that this aspect of the statute is unconstitutional. I would order a new trial and not reach the other issues raised in the appeal.